t c summary opinion united_states tax_court ralph d and brenda konchar petitioners v commissioner of internal revenue respondent docket no 5388-01s filed date ralph d and brenda konchar pro sese jason w anderson and thomas yang for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners' federal income taxes of dollar_figure for dollar_figure for and dollar_figure for the issue for decision is whether brenda konchar petitioner conducted her mary kay cosmetics distribution activity with the intent to earn a profit and if so whether she has substantiated that she incurred ordinary and necessary business_expenses some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in hobart indiana background during the years at issue petitioners had four minor children all of whom lived with them at home mr konchar worked full time in construction in and petitioner worked about hours a week at a montgomery ward department store as a furniture salesperson petitioner changed her place of work to the men's fragrance department of a may department store for about a month full time during the christmas season of in may of petitioner joined mary kay cosmetics as an independent beauty consultant before petitioner's sister was a mary kay consultant when petitioner became a consultant in she took over of her sister's customers consisting of family members and friends during the subject years three of petitioner's customers lived in pennsylvania two lived in florida and seven lived in texas in addition all of petitioner's extended family live in those three states including her parents who live in san antonio texas petitioner owned a dodge caravan that she used in her mary kay activity for the year she maintained a mileage log for her use of the caravan the log consisted of a notebook containing dates odometer readings and daily mileage driven during petitioner accompanied by her children and sometimes her husband made several trips to pennsylvania dallas and san antonio texas and florida she recorded the trips in her log and deducted the mileage on the schedule c profit or loss from business attached to her federal_income_tax return petitioner did not produce any log for or nor did she provide substantiation for schedule c expenses in those years petitioner did not maintain a separate checking account for her mary kay activity for any year petitioner reported returns and allowances plus cost_of_goods_sold cogs in excess of gross_receipts on schedule c for and for her mary kay activity for petitioner reported gross_income gross_receipts exceeding returns and allowances plus cogs of dollar_figure net reported business_losses for the years were dollar_figure dollar_figure and dollar_figure included in petitioner's business_expense deductions are automobile and travel and meals and entertainment_expenses of over dollar_figure for and and over dollar_figure for the parties agree that petitioner did not assess the profitability of her mary kay activity and did not analyze any records to determine whether she could improve her mary kay profitability respondent determined that petitioner did not conduct her mary kay activity with the honest objective to make a profit and that if she did so conduct her activity she has failed to substantiate some of her business_expenses for and has failed to substantiate any of her business_expenses for and discussion because petitioner failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent in this case sec_183 generally provides that if an activity engaged in by an individual is not entered into for profit no deduction attributable to the activity shall be allowed except sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 as otherwise provided in sec_183 an activity_not_engaged_in_for_profit means any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 sec_183 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer's trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate a profit objective for the activity in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable for sec_212 are the same as those used for sec_162 see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg t c sec_183 permits a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit such as personal_property_taxes sec_183 permits a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the gross_income derived from the activity exceeds the deductions allowed by sec_183 72_tc_28 34_tc_1146 whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case see 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required the taxpayer's objective of making a profit must be bona_fide see 84_tc_227 affd without published opinion 782_f2d_1027 3d cir in making this factual determination the court gives greater weight to objective factors than to a taxpayer's mere statement of her intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth nine nonexclusive factors that should be considered in determining whether a taxpayer is engaged in a venture with a profit objective they include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits that are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is controlling and we do not reach our decision by merely counting the factors that support each party's position see 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs rather the relevant facts and circumstances of the case are determinative see golanty v commissioner supra pincite after considering all the factors we agree with respondent that petitioner did not have an actual and honest objective of making a profit from her mary kay activity petitioner did not carry on the activity in a businesslike manner see sec_1_183-2 income_tax regs she maintained no separate checking account for her business and no business records except for the automobile mileage log for according to her schedule c petitioner's returns and allowances and cogs exceeded her gross_receipts for two of the tax years at issue an indication that the activity was not conducted with a profit objective see theisen v commissioner tcmemo_1997_539 when questioned at trial about this fact she could not explain it petitioner did not seem to understand that it suggests here that she was selling her products at or near cost petitioner's mary kay activity had a substantial component of personal pleasure see sec_1_183-2 income_tax regs petitioner's customers appear to have been mostly family and friends she traveled with her children and sometimes her husband as far as pennsylvania florida and texas to conduct her mary kay activity as a result she and her family were able to see her parents her sister and other relatives and friends the expertise of the taxpayer or her advisers is a factor to be considered see sec_1_183-2 income_tax regs there is no evidence in the record of petitioner's prior experience operating her own business petitioner has provided no evidence that before she commenced her mary kay activity in she sought to consult someone who could have provided an objective opinion on the advantages and disadvantages of conducting a mary kay distributorship there could have been no expectation that the assets petitioner used in the mary kay activity would appreciate in value see sec_1_183-2 income_tax regs although petitioner testified that she hoped to develop a customer base she did not explain how she would realize a profit from such a customer base aside from selling mary kay products another important factor is that there is no indication that petitioner had any chance of ever recovering the losses she suffered see 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs petitioner's mary kay activity has shown large net losses in each of the years at issue moreover petitioner agreed with respondent that she did not assess the profitability of mary kay or analyze any mary kay records to determine whether she could improve her profitability this suggests that making a profit was not the primary objective of the mary kay activity petitioners have substantial income from sources other than petitioner's mary kay activity the mary kay expense deductions sheltered that income to a large degree only the significant salary of mr konchar enabled petitioner to incur the losses generated by her mary kay activity the court has considered the remaining factors and finds them either neutral or unhelpful to petitioner the court finds that petitioner did not engage in her mary kay activity with the actual and honest objective of making a profit petitioner's schedules c for her mary kay activity indicate that she is not entitled to claim any deductions otherwise allowable under sec_183 because petitioner reported no gross_income from her mary kay activity for and she is not entitled to any deductions under sec_183 for those years for petitioner reported gross_income of dollar_figure and her deductions for that year are limited to that amount id respondent however determined that petitioner did not substantiate any of her expenses for the year and petitioner produced no such evidence at trial petitioner is therefore not entitled to any deductions for her mary kay activity for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
